Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to the amendment filed 1/26/2022.
Currently, claims 1 and 4-6 are pending. Claims 2 and 3 have been canceled.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/19/2021 is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. (US 8,581,420, cited in IDS) in view of Huang et al. (US 2004/0245630, cited in IDS).
Pertaining to claim 1, Tsai shows, with reference to FIG. 4D, a semiconductor device comprising: 
a semiconductor substrate (10); 
a wire (12) on the substrate (column 3, lines 64-67); 
a first insulating film (14) including a first opening that partially exposes the wire (column 4, lines 11-14); 
a base portion (20) connected to a portion of the wire exposed via the first opening, and comprising a conductor including a recess corresponding to the first opening; and
a solder film (22a/b) on a surface of the base portion and that fills the recess,
wherein the semiconductor device comprises an alloy layer including a material of the base portion and a material of the solder film at an interface between the solder film and the base portion (at least at the beginning of the thermal process, upon diffusion of the Cu atoms as described in the last paragraph of column 7, an alloy layer is present at the interface. In other words, there is an intermediate product between the steps shown in FIG. 4C and 4D in which an alloy layer is present between the solder film and the base portion.
Tsai fails to explicitly show the wire is connected to an electrode on the substrate.
However, the connection of such a wire from an electrode to an external connector such as a solder ball is recognized in the art as the conventional technology of a redistribution layer. Huang is hereby cited for teaching a redistribution arrangement. As shown in FIG. 1, wiring layer 120 is a redistribution layer that connects electrode 116 to external connector 150.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to connect the wiring of Tsai to an electrode on the substrate, as taught by Huang, with the motivation that such a structure acts as a bridge from a specific chip design to a standard packaging mode (para. [0006]). 
Although Tsai does not explicitly disclose the volume of the solder film at a time of film formation relative to the volume of the recess and the volume of the alloy layer, Tsai does teach ranges of thicknesses of the base portion 20 and the solder film 22 (column 6, line 65 – column 7, line 11. Although layer 22 having a thickness less than layer 20 is exemplified, Tsai discloses ranges that would include combinations in which layer 22 is greater than layer 20. Thus, there are values within the disclosed ranges that would lead to the volume of the solder film to exceed the volume of the recess, including the portions that exceed the recess laterally. At the point in the thermal process at which diffusion begins, the thickness of the alloy layer is infinitesimal, and thus the t x S part of the equation would not contribute significantly to the equation. Thus, one of ordinary skill in the art would expect the equation to be met for at least some thickness values within the disclosed range.
Pertaining to claim 4, the alloy layer would be covered with the solder film over an entire area of the base portion at least at the beginning of the thermal process upon diffusion of the Cu atoms.
Pertaining to claim 5, the surface of the solder film is flat in an area between the inclined surfaces.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Tsai in view of Huang as applied to claim 1 above, and further in view of Kasai et al. (US 8,446,008).
Tsai in view of Huang teaches the device of claim 1 further comprising an external connection terminal (26a), but fails to teach the base portion is buried in the external connection terminal.
However, Kasai teaches in FIG. 3E that, for a similar semiconductor device structure, the external connection terminal 6 is formed in a manner such that the layers of the supporting bonding area, including base portion 12, are buried therein.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Tsai in view of Huang in a manner such that the base portion (and all other portions) is buried in the external connection terminal, as taught by Kasai, with the motivation that the resulting structure relieves stress, thereby preventing cracking of the external connection terminal and in turn leading to higher connection reliability (column 8, lines 4-12).

Response to Arguments
Applicant's arguments filed 1/26/2022 have been fully considered but they are not persuasive.
Applicant argues that Tsai et al. fail to teach the semiconductor device comprises an alloy layer including a material of the base portion and a material of the solder film at an interface between the solder film and the base portion, and wherein a formula V > A + (t x S) is satisfied, wherein V denotes a volume of the solder film at a time of film formation, A denotes a volume of the recess, t denotes a thickness of the alloy layer, and S denotes an area of the base portion in contact with the solder film. And specifically, that Tsai et al. do not take into account the volume of the solder film, the volume of the recess, or the area of the contacting portion.
In response, these are inherent features, even if they are not explicitly discussed in Tsai. However, as noted in the rejection above, there are values within the disclosed ranges that would be expected to result in the claimed equation being satisfied.
 Applicant further notes that Tsai et al. does not recognize the advantages of satisfying the formula that Applicant has recognized.
In response, these apparent advantages are beyond the scope of the claims, and thus do not influence patentability of the claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M LUKE whose telephone number is (571)270-1569. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571) 272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL LUKE/Primary Examiner, Art Unit 2896